Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered July 17, 1992, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
Upon his conviction of grand larceny in the fourth degree, defendant was sentenced as a second felony offender to IV2 to 3 years’ imprisonment. We find that County Court did not abuse its discretion in denying defendant’s request that his preliminary hearing be found void on the ground that the District Attorney should have disqualified himself from prosecuting defendant based upon a perceived conflict of interest.
Cardona, P. J., Mikoll, Crew III and Weiss, JJ., concur. Ordered that the judgment is affirmed.